Maeshali, J.
Connsel for appellant cover a broad range . in their printed argument, bringing to our attention many federal statutes and decisions and some authorized rules promulgated by the Interior Department. Such brief recognition of counsel’s industry in that regard will, in the main, suffice, since it is conceded, and properly too, that, notwithstanding the occurrence took place on the Indian reservation, the trial court had jurisdiction of the subject matter of the action and the parties, if appellant’s act was not performed in the proper execution of a federal statute or rule authorized by law.
The laws of this state for the peace and good order of people within its boundaries extend over Indian reservations and apply to infractions of such laws whether by persons of Indian blood or others. State v. Doxtater, 47 Wis. 278, 2 N. W. 439; State v. Harris, 47 Wis. 298, 2 N. W. 543. That does not conflict with the police duties of federal officers on reservations, rendering them liable to be prosecuted in state courts for acts lawfully done in the discharge of their duties.
There was an attempt to justify appellant’s conduct on the theory that it occurred in the lawful execution of a rule of the federal government' promulgated by the Interior Department, but no such rule, touching the case in hand, was produced, or is referred to in counsel’s brief. Moreover, there was evidence that no such rule existed for keeping persons of Indian blood, or others, off from depot platforms on the reservations and depriving them of the ordinary privilege of going to and from car entrances on business, and that appellant did not pretend to act in execution of any.such rule but of a mere verbal direction of the Indian agent and Indian farmer to keep people back from car entrances when persons were getting on and off cars. The reasonable limits of *280that direction, we apprehend, are that mere curiosity seekers, loafers, and persons having no business to go to a car entrance at a depot platform are to be kept at a reasonable distance therefrom, so as not to interfere with the proper and safe transaction of business between railroad companies and their patrons in respect to railway travel. Manifestly, it could not, reasonably, have anything to do with interference with a person going, in an orderly way, to a car entrance to meet and assist his wife and family in alighting from the car and taking care of them and their belongings. Such a person has business of a perfectly legitimate character in respect to railway travel, and any official direction prohibiting reasonable enjoyment of the privilege would need to be in language unmistakable in that regard before it could be held to go that far, and then its validity might well be challenged, since the right to enjoy such privilege is well established by law. 2 Rorer, Railroads, 1130; Thompson, Carr, of Pass. 49; Dowd v. C., M. & St. P. R. Co. 84 Wis. 105, 114, 54 N. W. 24; Banderob v. Wis. Cent. R. Co. 133 Wis. 249, 113 N. W. 738; Doss v. Mo., K. & T. R. Co. 59 Mo. 27; Gillis v. Pa. R. Co. 59 Pa. St. 129.
There was evidence, as indicated -in the statement, tending to show that appellant assaulted respondent to prevent him from enjoying his foregoing stated lawful privilege. There was no justification, as the jury were warranted in finding, for violating respondent’s person after notification of the perfectly legitimate purpose in mind. The act of pushing him back after being so notified and following it up with harsh treatment upon being defied for the unlawful interference, culminating in knocking him down with a club and incarcerating him in the jail, seems to have been without the slightest legal warrant, as the jury may well have found.
The foregoing amply shows that the case was rightfully submitted to the jury and upon the question of punitory a3 well as actual damages.
*281A suggestion is made that the court erred in submitting to the jury the question of whether rules promulgated hy the Interior Department of the federal government were reasonable. There was no such submission. Counsel’s argument in that field seems to be purely academic. The language of the court’s instruction, to which we are referred, must be read in connection with the evidence to which it applies. The only evidence there was of any regulation testified to have been violated was the direction by the Indian agent and Indian farmer to which we have referred. Were that as ■drastic as to justify the interference the jury found, and were warranted in finding, occurred, then appellant.was not prejudiced by the reasonableness thereof being submitted to the jury, for it was unreasonable as a matter of law.
By the Court — The judgment is affirmed.